t c memo united_states tax_court hizi mwangachuchu and umubera mwangachuchu petitioners v commissioner of internal revenue respondent docket no filed date paul a nettleford for petitioners adam p sweet for respondent memorandum findings_of_fact and opinion dawson judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for that year the issues for decision are whether petitioners failed to report dollar_figure of gross_receipts for on schedule c profit or loss from business and whether petitioners are liable for the accuracy-related_penalty under sec_6662 a for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference and made a part of the record petitioners who are resident aliens of the united_states had a legal residence in silver spring maryland when they filed their petition hizi mwangachuchu petitioner arrived in the united_states in presumably on a visa from the democratic republic of the congo congo sometime in petitioners purchased a home in silver spring maryland for dollar_figure they paid the entire purchase_price of their home in cash it was the 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure 2there are five uncontested issues subject_to computational adjustments relating to a claimed tuition_and_fees_deduction of dollar_figure whether petitioners’ claimed deductions should be reduced by dollar_figure whether petitioners’ claimed exemption deductions should be reduced by dollar_figure whether petitioners are entitled to a claimed education credit of dollar_figure and whether petitioners are liable for self-employment_tax of dollar_figure all of these adjustments are reflected in the notice_of_deficiency for that respondent sent to petitioners on date primary asset they owned in the united_states and they continued to own it through petitioner owned and operated a mine called mwangachuchu hizi international mhi in the democratic republic of congo during the taxable_year mhi was an incorporated entity in the congo petitioners did not report any income from mhi on their federal_income_tax return they did not operate any business or earn any income in the united_states during petitioner umubera mwangachuchu lived in the united_states with her four children during the year ms mwangachuchu did not earn any income while living in the united_states in that year the money for her living_expenses during was provided by petitioner who lived outside the united_states during her living_expenses in that year totaled dollar_figure the source of those living_expenses is taxable_income petitioner received in petitioner sent dollar_figure to mhi during the source of dollar_figure of that amount was taxable_income that petitioner received in that year on date petitioners filed their joint federal_income_tax return for the only income they reported on their return on schedule e supplemental income and loss was dollar_figure in rent received from real_estate called goma land goma republic of congo after claiming a domestic_production_activities_deduction of dollar_figure they reported adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure exemptions of dollar_figure taxable_income of dollar_figure education credits of dollar_figure total_tax of dollar_figure total payments of dollar_figure and a refund of dollar_figure internal_revenue_service irs revenue_agent james e downs was assigned to examine petitioners’ income_tax return for he was an experienced agent who had conducted hundreds of audit examinations when agent downs discovered that petitioners’ cash expenditures during did not match the income reported on their tax_return that they reported only dollar_figure of income and that petitioner owned and operated the mhi mine in the congo he requested petitioner to provide him with the books_and_records relating to the mhi business to show how petitioner calculated his taxable_income although petitioner was given several opportunities to furnish mhi books_and_records to agent downs he failed to do so agent downs then decided to use an indirect net_worth plus expenditures method analysis to determine petitioners’ taxable_income for he used petitioners’ net_worth in as the starting point of his report he traced changes to petitioners’ net_worth during the taxable_year sec_2002 and he then determined the value of petitioners’ net_worth and expenditures at the end of and at the end of he used the difference in value between petitioners’ net_worth and expenditures at the end of and at the end of to determine the amount of their unreported income for agent downs made the following computation of net_worth relating to petitioners’ unreported income for of dollar_figure as determined in respondent’s notice_of_deficiency sent by certified mail to petitioners on date -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- taxable_year dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number -0- -0- -0- dollar_figure assets total assets total liabilities net_worth net_worth prior year increase decrease in net_worth add personal living_expenses less nontaxable income federal tax refunds corrected adjusted gross adjusted_gross_income per return unreported income after petitioner was presented with agent downs’ report petitioner produced a purported loan document dated date stating that petitioner received dollar_figure from gativa bakagaju assumpta as a debt to be paid back at the rate of per month mr assumpta is a relative of petitioner this document was submitted to agent downs in an attempt to show that some of petitioners’ unreported income in came from a nontaxable source petitioner first presented a unnotarized version of the purported loan document written in french to agent downs and then later presented to him a notarized version of the purported loan document translated into english agent downs did not accept the purported loan document as credible and gave no credit for it in his net_worth computation petitioners had a line of credit with sun trust bank during agent downs took into account petitioners’ draws on this line of credit in when computing petitioners’ taxable_income the taxable_income determined by agent downs and in the notice_of_deficiency for does not include petitioners’ draws on this line of credit opinion i burden_of_proof generally the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 the burden_of_proof may shift in some cases to the commissioner under sec_7491 only if taxpayers introduce credible_evidence at trial to support their position and only if they can establish that they complied with all substantiation requirements under the provisions of the code and the regulations maintained books_and_records required by the code and the regulations and cooperated with reasonable requests made by the irs sec_7491 and petitioners have not satisfied these conditions and therefore the burden_of_proof has not shifted to respondent petitioners bear the burden_of_proof ii petitioner’s receipt of unreported schedule c gross_receipts of dollar_figure in from mhi sec_61 provides that a taxpayer is to include in gross_income all income from whatever source derived this includes income from sources both within and without the united_states sec_1_1-1 income_tax regs sec_6001 requires all taxpayers to maintain sufficient records to enable the commissioner to determine their correct income_tax liabilities in the absence of adequate books_or_records the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income so long as the methodology employed is reasonable in light of all the surrounding facts and circumstances sec_446 348_us_121 this court when analyzing the irs’ use of the net_worth plus expenditures method to reconstruct taxable_income adheres to the standards set forth by the supreme court in holland these standards require the irs to establish with reasonable certainty an opening net_worth as a starting point from which to calculate future increases in the taxpayer’s assets show a likely source of the unreported income or negate possible sources of nontaxable income and compute the taxpayer’s taxable_income by determining the difference between his net_worth at the beginning and at the end of the period holland u s pincite this increase in a taxpayer’s net_worth combined with his nondeductible expenditures may be considered taxable_income id pincite petitioners alleged in their petition that the irs used an inappropriate method to determine their income because they sold no property in and because the income determined by the irs was earned before petitioners produced no evidence at trial to support these allegations furthermore the record shows that because of petitioner’s failure to cooperate with agent downs during the audit examination the method used to reconstruct their taxable_income was a proper one available to him agent downs attempted to work with petitioners to determine what amounts should be included in income yet petitioners provided no evidence or books_and_records during the examination to assist him in determining their taxable_income consequently he concluded that the net_worth and expenditures method was the correct method to determine petitioners’ taxable_income for and the trial record as indicated below shows how agent downs’ report meets the court’s criteria for using that method first agent downs established petitioners’ opening net_worth with reasonable certainty he determined that petitioners’ first asset owned in the united_states was a house they bought for cash in he used and the house purchased by petitioners for cash as petitioners’ opening net_worth and then traced their changes in net_worth for subsequent years 3the net_worth_method of determining taxable_income for a particular year may be simply stated as a mathematical formula an increase in net_worth assets minus liabilities plus nondeductible disbursements minus nontaxable receipts equals taxable_income before exemptions second agent downs was able to show the likely source of petitioners’ unreported income and was able to negate sources of nontaxable income petitioners’ tax_return reported no income from mhi agent downs’ report shows that petitioners’ change in net_worth during the taxable_year combined with their personal expenditures far exceeds the amount of income petitioners reported on their income_tax return his report shows that the likely source of petitioners’ unreported taxable_income for was mhi also agent downs negated sources of nontaxable income when making his report for example after learning that petitioners had a line of credit available to them during agent downs did not include petitioners’ draws on this line of credit in his determination of unreported taxable_income he also gave petitioners several opportunities to respond to his report and show that the determined income 4petitioner was a comptoir owner of mhi located in goma congo a comptoir is a privately owned business that buys raw ore such as cassiterite coltan or wolframite deposits used in the production of tin which is extracted from mines before it is processed it is not uncommon for comptoir operators to purify the ore in petitioner a former congolese senator was a political refugee in the united_states after leaving the congo following the invasion by the alliance of democratic forces for the liberation of congo-zaire petitioner returned to the congo in and founded mhi with his business_associate or partner an american physician from baltimore named robert sussman they were interested in mineral deposits in the masisi territory came from nontaxable sources petitioners failed to produce adequate evidence showing any nontaxable sources third agent downs computed petitioners’ taxable_income for by determining the difference between net_worth and expenditures at the beginning and end of the taxable_year after establishing petitioners’ opening net_worth in he traced their yearly changes to net_worth and expenditures_for every year up until the end of he then determined petitioners’ net_worth and expenditures at the end of he subtracted the determined amount at the end of from the determined amount at the end of when computing petitioners’ taxable_income for finally he subtracted the income reported on petitioners’ tax_return from the total amount of computed taxable_income for when determining the amount of unreported income of dollar_figure iii sources of ms mwangachuchu’s living_expenses for petitioners did not allege error in their petition as to respondent’s determination of unreported taxable_income based upon ms mwangachuchu’s living_expenses of dollar_figure for in fact petitioners stipulated that petitioner’s bank accounts reflect that dollar_figure was spent for her personal living_expenses in the united_states thus they conceded that amount and they failed to present any evidence at trial showing that respondent’s amount of dollar_figure was incorrect accordingly we find and hold that ms mwangachuchu’s living_expenses for were paid from unreported taxable_income petitioner received in that year from his mhi business iv petitioners failure to produce credible_evidence refuting agent downs’ net_worth and expenditures analysis petitioners contend that agent downs’ report is erroneous in two respects first they assert that his report does not account for any money petitioners brought with them to the united_states in they rely entirely upon the testimony of their only witness rhonda bedell petitioner’s sister-in-law and certified_public_accountant who prepared their income_tax return her testimony was somewhat vague and speculative she could not say absolutely how much money they brought with them but her ballpark estimate was well over dollar_figure no other evidence was produced to corroborate that amount however despite ms bedell’s unsubstantiated testimony the amount is irrelevant because whatever money petitioners did bring to the united_states was already accounted for by agent downs in the year petitioners paid dollar_figure cash for their house as reflected in their opening net_worth 5we note that approximately dollar_figure of the living_expenses appears to be for home improvements to petitioners’ primary residence second we hold that petitioners failed to meet their burden of proving that petitioner borrowed dollar_figure in petitioners’ counsel submitted at trial a purported loan document dated date signed by petitioner and a relative gatma assumpta attempting to show a possible nontaxable source for agent downs’ determined unreported income we give no weight to this purported loan document because it was not properly authenticated we reject for lack of trustworthiness the contention of petitioners’ counsel that the purported loan document qualifies as an admissible business record of either petitioner or mhi as required by rule of the federal rules of evidence or qualified as a certified foreign business record under rule for the court to consider admit and rely on the purported loan document it must be authenticated pursuant to rule 901of the federal rules of evidence authentication required petitioners’ counsel to establish that the purported loan document is what he claimed it to be which can be accomplished with testimony of a witness with knowledge of the document see fed r evid b no such witness was called neither petitioner nor mr assumpta testified the only witness who testified regarding the purported loan documents was ms bedell petitioners’ return preparer who first learned about the document in four years after its purported execution a document cannot be authenticated when the only witness to testify regarding it has no personal knowledge concerning it whatley v commissioner tcmemo_1984_444 the record also shows that two different copies of the purported loan document were presented to agent downs and respondent’s counsel one copy was written in french and notarized and the other copy was translated into english and was not notarized the record is unclear which copy represents the actual document petitioners’ counsel asserts is an original document signed by petitioner we note that the french copy of the purported loan document bears a notary seal dated date which was four years after the parties purportedly signed the document accordingly in the absence from the record of any credible_evidence offered by petitioners to prove their claimed nontaxable sources of income for we sustain respondent’s determination of unreported income of dollar_figure as set forth in the timely notice_of_deficiency sent to petitioners on date 6ms bedell did not participate in the preparation of any financial reports relating to petitioner or mhi during she was not a party to and had no personal knowledge of any loans involving petitioner or mhi in although she apparently knew that petitioner owned mhi in that year as petitioners’ certified_public_accountant who prepared their federal_income_tax return she did not report any income from mhi on the return because she thought it was a corporation v sec_6662 accuracy-related_penalty for sec_6662 provides for a penalty to be assessed against a taxpayer in the event any part of an underpayment_of_tax is found to be due to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax sec_6662 and b and the term substantial_understatement is defined as the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 pursuant to sec_7491 the commissioner generally has the evidentiary burden of production with respect to the accuracy-related_penalty however where the petition fails to state a claim with respect to penalties the commissioner has no obligation to produce evidence in support of the determination pursuant to sec_7491 see 123_tc_213 118_tc_358 petitioners made no allegation concerning the sec_6662 accuracy-related_penalty of dollar_figure in their petition therefore respondent does not bear the burden of production for the penalty however the record clearly shows that respondent has met the burden of production petitioners reported dollar_figure of tax due on their income_tax return and we have sustained respondent’s determination that petitioners’ tax_liability was understated by dollar_figure this understatement of income_tax is substantial as it is greater than both of the tax required to be shown on the return and dollar_figure moreover petitioners’ failure to account for the income from mhi and to maintain adequate books_and_records is clear negligence petitioners have offered no evidence that their underpayment_of_tax was not due to negligence or disregard of rules and regulations or that the underpayment was due to reasonable_cause or their good_faith accordingly we sustain respondent’s determination of the accuracy- related penalty of dollar_figure for vi ms mwangachuchu’s claim for innocent spouse relief under sec_6015 in the final paragraph of their opening brief petitioners raised for the first time the following innocent spouse claim for ms mwangachuchu umubera mwangachuchu simply signed tax returns and was a part of this litigation solely as a result of that none of the income reported was attributable to her respondent indicates as much in their stipulation of facts accordingly ms mwangachuchu is an innocent spouse and should be treated as such for purposes of this litigation petitioners made no allegation in their petition claiming innocent spouse relief under the provisions of sec_6015 for ms mwangachuchu nor was the issue raised at the trial of this case a party may not raise an issue for the first time on brief if the new issue surprises and prejudices the opposing party see 116_tc_450 citing seligman v commissioner t c aff’d 796_f2d_116 5th cir accordingly we conclude it was not properly raised and therefore the court will not consider the issue in this proceeding see 96_tc_858 aff’d 959_f2d_16 2d cir in reaching these holdings we have considered all of petitioners’ contentions arguments and requests and to the extent not addressed herein we conclude that they are moot irrelevant or without merit in view of the foregoing decision will be entered for respondent
